SUMMARY OF CERTAIN EXECUTIVE OFFICER AND
DIRECTOR COMPENSATION ARRANGEMENTS

Named Executive Officer Salary and Bonus Information

The following table presents the 2005 base salary of, and 2005 target bonuses
pursuant to Pride’s annual incentive compensation plan for, the executive
officers employed by Pride on July 1, 2005 who are named in the Summary
Compensation Table included in Pride’s definitive proxy statement filed with the
Securities and Exchange Commission on April 8, 2005.

                      Annual Compensation     2005   2005 Target
Name and Principal Position
  Salary   Bonus
 
               
Louis A. Raspino
  $ 750,000     $ 600,000  
President and Chief Executive Officer
               
John R. Blocker, Jr.
  $ 475,000     $ 332,500  
Executive Vice President and Chief Operating Officer
               
Gary W. Casswell
  $ 295,000     $ 147,500  
Vice President — Eastern Hemisphere Operations
               

Under Pride’s annual incentive compensation plan for 2005, bonuses for executive
officers will be paid on a discretionary basis by Pride’s Compensation Committee
based on target objectives established by the Committee. The plan provides
incentives to each executive officer to maximize Pride’s profitability, reduce
debt, improve working capital and improve safety performance. In the case that
target objectives are exceeded, the Committee could award a bonus in excess of
the target bonus, up to a maximum bonus payable of two times the target bonus.

In the case of Messrs. Raspino and Blocker, 40% of bonus will be determined with
reference to Pride’s consolidated earnings before taxes, 10% with reference to
safety performance on a company-wide basis and 25% with reference to
consolidated debt reduction, in each case relative to target levels approved by
the Committee. The remaining 25% of Mr. Raspino’s and Mr. Blocker’s bonuses will
be determined with reference to the level of achievement of individual goals set
and approved by the Committee. In the case of Mr. Casswell, (a) 10% of bonus
will be determined with reference to Pride’s consolidated earnings before taxes;
(b) 30% with reference to earnings before taxes of Pride’s Eastern Hemisphere
business unit; (c) 10% with reference to safety performance on a company-wide
basis and another 10% on a business unit basis; and (d) a total of 20% on
business unit balance sheet factors; in each case relative to target levels
approved by the Committee. The remaining 20% of Mr. Casswell’s bonus will be
determined with reference to the level of achievement of individual goals set
and approved by the Committee.

Director Fees

The annual retainer for each outside director is $9,000 per quarter, or $36,000
annually. Each outside director also receives a fee of $1,500 for each board
meeting attended and $1,500 for each committee meeting attended. The chairman of
the board receives a retainer of $110,000 per year for service as chairman, with
no additional fees payable for meetings attended. In addition, the chairman of
the Audit Committee receives an annual fee of $12,000, the chairman of the
Compensation Committee receives an annual fee of $6,000 and the chairman of the
Nominating and Corporate Governance Committee receives an annual fee of $6,000.

